623 F.3d 911 (2010)
The WILDERNESS SOCIETY; Prairie Falcon Audubon, Inc., Plaintiffs-Appellees,
v.
UNITED STATES FOREST SERVICE; Jane P. Kollmeyer; Scott C. Nannenga, Defendants-Appellees, and
Magic Valley Trail Machine Association; Idaho Recreation Council; Blueribbon Coalition, Inc., Defendants-Intervenors-Appellants.
No. 09-35200.
United States Court of Appeals, Ninth Circuit.
September 30, 2010.
David A. Bahr, Eugene, OR, Megan Mccrea Anderson O'Reilly, Erik Schlenker-Goodrich, Taos, NM, Scott W. Reed, Coeur D'Alene, ID, for Plaintiffs-Appellees.
Katherine Wade Hazard, Jason A. Hill, Beverly F. Li, Trial, DOJU.S. Department of Justice, Washington, DC, for Defendants-Appellees.
Paul A. Turcke, Moore Smith Buxton & Turcke Chartered, Boise, ID, for Defendants-Intervenors-Appellants.


*912 ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be heard en banc pursuant to Circuit Rule 35-3.